United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3786
                                   ___________

Patricia L. Ferguson,                *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: August 7, 1998
                              Filed: August 14, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Patricia L. Ferguson appeals the district court’s1 grant of summary judgment
affirming the Social Security Commissioner&s decision to deny her application for
disability insurance benefits. Having carefully reviewed the record and the parties&



      1
        The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Mary Ann L. Medler, United States Magistrate Judge for the Eastern
District of Missouri.
briefs, we affirm the judgment of the district court for the reasons set forth in the
magistrate judge&s thorough and well-reasoned report. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-